DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.

Response to Amendments
 
The amendments filed on 04/22/2022 have been received, to which the Applicant is thanked. The Applicant has overcome the 112(b) rejection of record and it has been withdrawn; see below for a new 112(b) rejection.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on page 7 regarding newly amended claim language,
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the rejection below. 

Information Disclosure Statement

The Applicant has not rectified the outstanding IDS issue; the previous IDS statement has been reproduced below, and will stand until the Applicant rectifies the issue by formally submitting the foreign documents and their translations.

The information disclosure statement filed 01/17/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Only CN104879977 & EP0389278 have been received in a compliable manner. It has been placed in the application file, but the information referred to therein has not been considered.

Drawings

	While the Examiner is not issuing a formal Drawing Objection, the Examiner would like to make a statement on the record of the details of Figures 2 & 5.
	Figure 2 shows parts of the trailer and the TRU. Those parts are visually reduced by what are known as break lines (see Item A taken from http://www.manufacturinget.org/2011/07/line-conventions/).


    PNG
    media_image1.png
    753
    1257
    media_image1.png
    Greyscale

Item A

	The Applicant has chosen to disclose break lines as in Figure 2 (see Item B) located at the mouth of the outlet portion 202 and seemingly at the base of the TRU, instead of showing the actual, physical dimensions of existing structure on a limited size of a page. 


    PNG
    media_image2.png
    549
    655
    media_image2.png
    Greyscale

Item B

The function of a break line can further be seen in the Applicants Figure 5, with the break line at the base of the TRU, now having moved upwards, with Figure 5 now not showing the bottom part of the TRU that is clearly shown in Figure 2 (see Item C). 


    PNG
    media_image3.png
    551
    963
    media_image3.png
    Greyscale

Item C

	The Examiner would like to make of record the break line at the mouth of the outlet portion 202.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 has been amended to recite the limitation “the top wall defining an opening”, to which upon a formal review of the Specifications filed 01/17/2019, while the Examiner was able to locate subject matter pertaining to the opening 46 being defined in the front end wall 43 as detailed in ¶0039, however, the Examiner was unable to locate subject matter the would shed light upon an opening being defined within the top wall 41.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitation “the top wall defining an opening”, however, this is unclear, as outlined in the 112(a) rejection above, as to what the Applicant is claiming, as the Examiner could find no evidence of an opening being defined within the top wall 41. For examination purposes, the opening 46 will be understood as being located within the end wall 43, as detailed in ¶0039.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bushnell et al (US 2015/0202945), hereinafter referred to as Bushnell, as evidenced by Swan as disclosed in “Coanda Effect” from Thermopedia.com. (Swan cited in regards to claim 4 specifically), in view of Endelin (EP000389278), in further view of Simone et al (US 6,497,112), hereinafter referred to as Simone.

Regarding claim 1, Bushnell (US 2015/0202945) shows an air supply nozzle for fluid coupling with an end wall of a trailer which is adjacent to a top wall of the trailer and which defines an opening (Fig. 1 – the end wall 14 comprises of an opening), the air supply nozzle (56, Fig. 1) comprising: a floor (see Annotated Figure 1) having a first curvature (see Annotated Figure 1); a ceiling (see Annotated Figure 1) having a second curvature (see Annotated Figure 1); and sidewalls (see Annotated Figure 1) extending between the floor and the ceiling (see Annotated Figure 1), the floor, ceiling and sidewalls forming an outlet portion (58, Fig. 1, see Annotated Figure 1 - the floor, ceiling and sidewalls form the outlet portion 58) such that the ceiling is recessed from the top wall (12, Fig. 1), and the first and second curvatures being configured and angled toward a portion of the top wall (Fig. 1 – the first and second curvatures are configured and angled themselves toward a portion of the top wall) such that fluid, which is flown through a pathway (Fig. 1) defined by the floor, ceiling and sidewalls, is directed at an angle toward the portion of the top wall immediately upon passing through the outlet portion at the opening (See Annotated Figure 3 – the first and second curvatures are configured and themselves are angled toward a portion of the top wall, such that the fluid flown through the pathway defined by the floor, ceiling, and sidewalls, is initially directed at and angled toward the portion of the top wall immediately upon passing through the outlet portion at the opening in the end wall of the trailer; of which the Examiner would also elaborate, as previously established from the airflow entrainment surrounding the Coanda Effect1 as shown in Annotated Figure 3, that the airflow would be directed immediately towards the top wall, by means of the first and second curvatures being configured to do so).
However, Bushnell lacks showing the floor, ceiling and sidewalls forming an angled outlet portion.
Endelin (EP000389278), an air nozzle for use in a trailer, which is in the same field of endeavor as Bushnell which is an air nozzle for use in a trailer.
Endelin teaches the floor, ceiling and sidewalls (See Annotated Figure 4) forming an angled outlet portion (See Annotated Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bushnell to incorporate the teachings of Endelin to provide the floor, ceiling and sidewalls forming an angled outlet portion, which would provide an arrangement to maximize the load-carrying capacity of the vehicle or container (Col. 2, Lines 24-27).
However, the combination of Bushnell & Endelin lacks showing the outlet portion that is connectable with the end wall of the trailer at the opening.
Simone (US 6,497,112), a ventilation system for a trailer, is in the same field of endeavor as Bushnell which is a ventilation system for a trailer.
Simone teaches the outlet portion (50, Fig. 1 – the nozzle 50 comprises of an outlet portion) that is connectable with the end wall (14, Fig. 1) of the trailer (11, Fig. 1) at the opening (Fig. 1 – As the Applicant claims the outlet portion is to be connectable with the end wall by showing the nozzle 20 to protrude from the end wall 43 at an angle, as does Simone teach with the opening, that can be seen as the opening in the end wall 14, where the outlet portion of the nozzle connects with the opening in the end wall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bushnell & Endelin to incorporate the teachings of Simone to provide the outlet portion that is connectable with the end wall of the trailer at the opening, which would provide improved air management in the indoor side of an air conditioning system of a mobile container (Col. 1, Lines 40-42).


    PNG
    media_image4.png
    422
    543
    media_image4.png
    Greyscale

Annotated Figure 1


    PNG
    media_image5.png
    538
    583
    media_image5.png
    Greyscale

Annotated Figure 4


Regarding claim 2, Bushnell shows wherein the floor, ceiling and sidewalls comprise locally flat terminal edges (see Annotated Figure 1) disposable within an interior of the trailer (Fig. 1).  

Regarding claim 3, Bushnell shows wherein the portion of the top wall is defined at a second distance from the end wall (see Annotated Figure 2), and the second distance is equal to or greater than the first distance (see Annotated Figure 2).  


    PNG
    media_image6.png
    250
    575
    media_image6.png
    Greyscale

Annotated Figure 2

Regarding claim 4, Bushnell shows wherein the first and second curvatures are configured such that the fluid, which is flown through the pathway defined by the floor, ceiling and sidewalls, is initially directed away from the end wall and is subsequently directed at the angle toward the portion of the top wall (See Annotated Figure 3 – the first and second curvatures are configured, such that the fluid flown through the pathway defined by the floor, ceiling, and sidewalls, is initially directed away from the trailer, or end wall 14, as it leaves the pathway, and is subsequently directed towards the portion of the top wall; of which the Examiner would also elaborate, as previously established from the airflow entrainment surrounding the Coanda Effect2 as shown in Annotated Figure 3, that the airflow would be directed towards the top wall, by means of the first and second curvatures being configured to do so).

    PNG
    media_image7.png
    487
    699
    media_image7.png
    Greyscale

Annotated Figure 3

Regarding claim 5, Bushnell shows wherein a cross-section of the pathway is substantially rectangular (Fig. 1 – as the Applicant has outlined in Figure 2 the pathway 21 to be in a substantially rectangular shape, as does the Bushnell show the pathway is substantially rectangular).  

Regarding claim 6, Bushnell shows wherein the floor and the ceiling are substantially parallel with each other (Fig. 1) and the sidewalls are substantially parallel with each other (Fig. 1 – as the Applicant shows the sidewalls 24 to be substantially parallel with each other in Fig. 5, as does Bushnell show the sidewalls to be substantially parallel with each other).  

Regarding claim 7, Bushnell shows wherein the first curvature has a smaller radius of curvature than the second curvature (see Annotated Figure 1).  

Regarding claim 8, Bushnell shows wherein the floor and ceiling have respectively decreasing radii of curvature along the pathway (Fig. 1 – as the Applicant has shown both the floor and ceiling to have respectively decreasing radii of curvature along the pathway as in Fig. 5, as does Bushnell show the floor and ceiling to have respectively decreasing radii of curvature along the pathway).  

Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bushnell et al (US 2015/0202945), hereinafter referred to as Bushnell, as evidenced by Swan as disclosed in “Coanda Effect” from Thermopedia.com. (Swan cited in regards to claim 4 specifically), in view of Endelin (EP000389278), in further view of Simone et al (US 6,497,112), hereinafter referred to as Simone.

Regarding claim 9, Bushnell (US 2015/0202945) shows an air supply system, comprising: a trailer (10, Fig. 1) including a top wall and an end wall (14, Fig. 1) adjacent to the top wall (12, Fig. 1), the end wall defining an opening (Fig. 1 – the end wall 14 comprises of an opening); a refrigeration unit (20, Fig. 1) configured to generate a fluid flow (¶0002); and an air supply nozzle (56, Fig. 1) coupled to an outlet (see Annotated Figure 1) of the refrigeration unit (Fig. 1) and the trailer at the end wall (Fig. 1), WO 2018/022611PCT/US2017/04370810the air supply nozzle comprising an outlet portion (58, Fig. 1, see Annotated Figure 1 - the floor, ceiling and sidewalls form the outlet portion 58) and being configured toward a portion of the top wall (as previously established from the airflow entrainment surrounding the Coanda Effect3 as shown in Annotated Figure 3, that the airflow would be directed towards the top wall) to direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer (¶0002) and toward the portion of the top wall immediately upon passing through the outlet portion at the opening (Fig. 8).  
	However, Bushnell lacks showing the air supply nozzle comprising an angled outlet portion, and being configured and angled toward a portion of the top wall, and to direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer and at an angle toward the portion of the top wall.
Endelin (EP000389278), an air nozzle for use in a trailer, which is in the same field of endeavor as Bushnell which is an air nozzle for use in a trailer.
Endelin teaches the air supply nozzle comprising an angled outlet portion (see Annotated Figure 4), and being configured and angled toward a portion of the top wall (8, Fig. 1 – the wall 8 that is on the top of the trailer, is the top wall), and to direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer and at an angle (Fig. 1) toward the portion of the top wall (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bushnell to incorporate the teachings of Endelin to provide the air supply nozzle comprising an angled outlet portion, and being configured and angled toward a portion of the top wall, and to direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer and at an angle toward the portion of the top wall, which would provide an arrangement to maximize the load-carrying capacity of the vehicle or container (Col. 2, Lines 24-27).
	However, the combination of Bushnell & Endelin lacks showing the air supply nozzle comprising an outlet portion that is connectable with the end wall at the opening.
Simone (US 6,497,112), a ventilation system for a trailer, is in the same field of endeavor as Bushnell which is a ventilation system for a trailer.
Simone teaches the air supply nozzle (50, Fig. 1) comprising an outlet portion (50, Fig. 1 – the nozzle 50 comprises of an outlet portion) that is connectable with the end wall (14, Fig. 1) at the opening (Fig. 1 – As the Applicant claims the outlet portion is to be connectable with the end wall by showing the nozzle 20 to protrude from the end wall 43 at an angle, as does Simone teach with the opening, that can be seen as the opening in the end wall 14, where the outlet portion of the nozzle connects with the opening in the end wall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bushnell & Endelin to incorporate the teachings of Simone to provide the air supply nozzle comprising an outlet portion that is connectable with the end wall at the opening, which would provide improved air management in the indoor side of an air conditioning system of a mobile container (Col. 1, Lines 40-42).

Regarding claim 10, Bushnell shows wherein the trailer comprises a substantially rectangular body (Fig. 1 – the trailer 10 comprises of a substantially rectangular body).  

Regarding claim 11, Bushnell shows wherein the refrigeration unit comprises: a duct (see Annotated Figure 1); a fan (52, Fig. 1) rotatably disposed within the duct to generate the fluid flow (Fig. 1); and a motor (54, Fig. 8) configured to drive rotations of the fan.  

Regarding claim 12, Bushnell shows wherein the air supply nozzle (56, Fig. 1) comprises: a floor (see Annotated Figure 1) having a first curvature (see Annotated Figure 1); a ceiling (see Annotated Figure 1) having a second curvature (see Annotated Figure 1); and sidewalls (see Annotated Figure 1) extending between the floor and the ceiling (see Annotated Figure 1), the floor, ceiling and sidewalls form the outlet portion (58, Fig. 1) with the ceiling recessed from the top wall by a first distance (see Annotated Figure 2), and the first and second curvatures being configured to direct the fluid flow through a pathway defined by the floor, ceiling and sidewalls (Fig. 1) and toward the portion of the top wall which is defined at a second distance from the end wall (see Annotated Figure 2).   
	However, Bushnell lacks showing an angled outlet portion.
Endelin teaches the air supply nozzle comprising an angled outlet portion (see Annotated Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bushnell to incorporate the teachings of Endelin to provide an angled outlet portion, which would provide an arrangement to maximize the load-carrying capacity of the vehicle or container (Col. 2, Lines 24-27).



Regarding claim 13, Bushnell shows wherein the floor, ceiling and sidewalls comprise locally flat terminal edges (see Annotated Figure 1) disposable within the interior of the trailer (Fig. 1).  

Regarding claim 14, Bushnell shows wherein the second distance is equal to or greater than the first distance (see Annotated Figure 2).  

Regarding claim 15, Bushnell shows wherein the air supply nozzle is configured to provide the fluid flow as a turbulent flow (Fig. 1 – the air supply nozzle 56 is configured to provide a turbulent flow of the fluid, as every flow eventually becomes turbulent as the velocity at which moved the air reduces and equalizes with the internal pressure of the space its being moved into).  

Regarding claim 16, Bushnell shows wherein the first and second curvatures are configured such that the fluid, which is flown through the pathway defined by the floor, ceiling and sidewalls, is initially directed away from the end wall and is subsequently directed at the angle toward the portion of the top wall (See Annotated Figure 3 – the first and second curvatures are configured, such that the fluid flown through the pathway defined by the floor, ceiling, and sidewalls, is initially directed away from the trailer, or end wall 14, as it leaves the pathway, and is subsequently directed towards the portion of the top wall at an angle by virtue of the Coanda Effect; of which the Examiner would also elaborate, as previously established from the airflow entrainment surrounding the Coanda Effect4 as shown in Annotated Figure 3, that the airflow would be directed towards the top wall, by means of the first and second curvatures being configured to do so).

Regarding claim 17, Bushnell shows wherein the floor and the ceiling are substantially parallel with each other (Fig. 1) and the sidewalls are substantially parallel with each other (Fig. 1 – as the Applicant shows the sidewalls 24 to be substantially parallel with each other in Fig. 5, as does Bushnell show the sidewalls to be substantially parallel with each other).  

Regarding claim 18, Bushnell shows wherein the first curvature has a smaller radius of curvature than the second curvature (see Annotated Figure 1).  

Regarding claim 19, Bushnell shows wherein the floor and ceiling have respectively decreasing radii of curvature along the pathway (Fig. 1 – as the Applicant has shown both the floor and ceiling to have respectively decreasing radii of curvature along the pathway as in Fig. 5, as does Bushnell show the floor and ceiling to have respectively decreasing radii of curvature along the pathway).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bushnell et al (US 2015/0202945), hereinafter referred to as Bushnell, as evidenced by Swan as disclosed in “Coanda Effect” from Thermopedia.com. (Swan cited in regards to claim 4 specifically), in view of Endelin (EP000389278), in further view of Simone et al (US 6,497,112), hereinafter referred to as Simone.

Regarding claim 20, Bushnell (US 2015/0202945) shows an air supply system, comprising: a trailer (10, Fig. 1) including a top wall and an end wall (14, Fig. 1) adjacent to the top wall (12, Fig. 1), the top wall defining an opening (Fig. 1 – the end wall 14 comprises of an opening; see 112(a) & 112(b) rejections above); a refrigeration unit (20, Fig. 1) configured to generate a fluid flow jet (¶0002); and an air supply nozzle (56, Fig. 1) coupled to an outlet (see Annotated Figure 1) of the refrigeration unit (Fig. 1) and the trailer at the end wall (Fig. 1), WO 2018/022611PCT/US2017/04370810the air supply nozzle comprising an outlet portion (58, Fig. 1, see Annotated Figure 1 - the floor, ceiling and sidewalls form the outlet portion 58) and being configured toward a portion of the top wall (as previously established from the airflow entrainment surrounding the Coanda Effect5 as shown in Annotated Figure 3, that the airflow would be directed towards the top wall) to initially direct the fluid flow from the outlet of the refrigeration unit away from the end wall (see Annotated Figure 3) and to subsequently direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer (¶0002) and toward the portion of the top wall immediately upon passing through the outlet portion at the opening (Fig. 8).  
	However, Bushnell lacks showing the air supply nozzle comprising an angled outlet portion, and being configured and angled toward a portion of the top wall, and to direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer and at an angle toward the portion of the top wall.
Endelin (EP000389278), an air nozzle for use in a trailer, which is in the same field of endeavor as Bushnell which is an air nozzle for use in a trailer.
Endelin teaches the air supply nozzle comprising an angled outlet portion (see Annotated Figure 4), and being configured and angled toward a portion of the top wall (8, Fig. 1 – the wall 8 that is on the top of the trailer, is the top wall), and to direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer and at an angle (Fig. 1) toward the portion of the top wall (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bushnell to incorporate the teachings of Endelin to provide the air supply nozzle comprising an angled outlet portion, and being configured and angled toward a portion of the top wall, and to direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer and at an angle toward the portion of the top wall, which would provide an arrangement to maximize the load-carrying capacity of the vehicle or container (Col. 2, Lines 24-27).
	However, the combination of Bushnell & Endelin lacks showing the air supply nozzle comprising an outlet portion that is connectable with the end wall at the opening.
Simone (US 6,497,112), a ventilation system for a trailer, is in the same field of endeavor as Bushnell which is a ventilation system for a trailer.
Simone teaches the air supply nozzle (50, Fig. 1) comprising an outlet portion (50, Fig. 1 – the nozzle 50 comprises of an outlet portion) that is connectable with the end wall (14, Fig. 1) at the opening (Fig. 1 – As the Applicant claims the outlet portion is to be connectable with the end wall by showing the nozzle 20 to protrude from the end wall 43 at an angle, as does Simone teach with the opening, that can be seen as the opening in the end wall 14, where the outlet portion of the nozzle connects with the opening in the end wall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bushnell & Endelin to incorporate the teachings of Simone to provide the air supply nozzle comprising an outlet portion that is connectable with the end wall at the opening, which would provide improved air management in the indoor side of an air conditioning system of a mobile container (Col. 1, Lines 40-42).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762                            

/AVINASH A SAVANI/             Primary Examiner, Art Unit 3762                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The attached NPL outlines the Coanda Effect, particularly in Fig. 1(b), that elaborates on the fluid entrainment of a jet of fluid flow from an orifice outlet, and its ability for the jet to attach to a flow boundary, or top wall. 
        2 The attached NPL outlines the Coanda Effect, particularly in Fig. 1(b), that elaborates on the fluid entrainment of a jet of fluid flow from an orifice outlet, and its ability for the jet to attach to a flow boundary, or top wall. 
        3 The attached NPL outlines the Coanda Effect, particularly in Fig. 1(b), that elaborates on the fluid entrainment of a jet of fluid flow from an orifice outlet, and its ability for the jet to attach to a flow boundary, or top wall. 
        4 The attached NPL outlines the Coanda Effect, particularly in Fig. 1(b), that elaborates on the fluid entrainment of a jet of fluid flow from an orifice outlet, and its ability for the jet to attach to a flow boundary, or top wall. 
        5 The attached NPL outlines the Coanda Effect, particularly in Fig. 1(b), that elaborates on the fluid entrainment of a jet of fluid flow from an orifice outlet, and its ability for the jet to attach to a flow boundary, or top wall.